UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

 STRAFFI & STRAFFI, LLC
 670 Commons Way
 Toms River, NJ 08755
 (732) 341-3800                                                          Order Filed on July 30, 2019
 (732) 341-3548 (fax)                                                    by Clerk
 bkclient@straffilaw.com                                                 U.S. Bankruptcy Court
                                                                         District of New Jersey


In Re:                                                   Case No.:       ____________________
                                                                               18-19397

                                                                          7/23/19@2:00 pm
                                                         Hearing Date: ____________________
 Jones, Kimberly
           Debtor(s).                                    Judge:          _____________________
                                                                                  VFP

                                                         Chapter:        _____________________
                                                                                   11




                                    ORDER GRANTING ALLOWANCES


         The relief set forth on the following page is hereby ORDERED.




         DATED: July 30, 2019
       The Court having found that the person(s) named below filed application(s) for
allowances; and notice and opportunity for hearing were given to creditors and other parties in
interest as required; and for good cause shown; it is


       ORDERED that compensation and expenses are allowed as follows:


       APPLICANTS                     COMMISSION/FEES                      EXPENSES

 Straffi & Straffi, LLC                 $21,315.00                           $2,129.91
   Daniel E. Straffi, Jr., Esq.




                                                                                         rev.8/1/15




                                                 2
